 

Exhibit 10.1

 



COMMON STOCK PURCHASE AGREEMENT

 

  

This Common Stock Purchase Agreement (this “Agreement”) is dated as of May 14,
2018, by and among TapImmune, Inc., a Nevada corporation (the “Company) and
Eastern Capital Limited (the “Purchaser”).

 

WHEREAS, The Company and the Purchaser is executing and delivering this
Agreement in reliance upon the private placement exemption from securities
registration afforded by Section 4(a)(2) of the Securities Act, and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act.

 

WHEREAS, The Purchaser wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, that aggregate number of
shares of common stock of the Company set forth below the Purchaser’s name on
the signature page of this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

Article I
DEFINITIONS

 

Section 1.1. Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as Purchaser will be deemed
to be an Affiliate of Purchaser.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the date of the Closing.

 

“Commission” means the Securities and Exchange Commission.

 



1

 

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.

 

“Disclosures” means the Disclosure Schedules, if any, attached as Annex I
hereto.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction.

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Price Per Share” means $2.40 per share of Common Stock.

 

“Purchase Price” means, as to the Purchaser and the Closing, the amounts set
forth below Purchaser’s signature block on the signature page hereto, in United
States dollars and in immediately available funds.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock, of which are being issued and sold by
the Company to the Purchaser at the Closing.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

 

“Transaction Documents” means this Agreement and any other documents or written
agreements executed by the Company and the Purchaser in connection with the
transactions contemplated hereunder.

 



2

 

 

“Transfer Agent” means Island Stock Transfer and any successor transfer agent of
the Company.

 

Article II
PURCHASE AND SALE

 

Section 2.1. Purchase and Sale of Common Stock and Closing. At the Closing, the
Purchaser shall purchase and the Company shall issue and sell to the Purchaser
that number of shares of Common Stock as set forth opposite the Purchaser’s name
on the signature page hereto for the aggregate purchase price as set forth
opposite each Purchaser’s name on the signature page hereto. The Closing will
take place at 2:00 p.m., New York time, on the first business day after the
satisfaction or waiver of the closing conditions set forth in Section 2.2 at
Closing at the offices of Shumaker, Loop & Kendrick, LLP, 101 Kennedy Boulevard,
Suite 2800, Tampa, Florida 33602, or such other time and/or location as the
parties shall mutually agree.

 

Section 2.2. Closing Deliveries and Conditions.

 

(a)   The Purchaser’s obligations to consummate the transactions contemplated
hereby are subject to satisfaction or waiver, in the discretion of the
Purchaser, of the following conditions:

 

(i)                 A copy of the irrevocable instructions to the Transfer Agent
of the Company to issue stock certificates in the name of the Purchaser
evidencing the Shares being sold to the Purchaser;

 

(ii)              the Company shall have executed and delivered to the Purchaser
this Agreement; and

 

(iii)            All representations and warranties of the Company contained
herein shall be true and correct as of the Closing Date (except for
representations and warranties that speak as of a specific date, which
representations and warranties must be correct as of such date), all necessary
consents and waivers of third parties shall have been obtained and each party
shall have performed and complied in all material respects with the covenants
and conditions required by this Agreement to be performed or complied with by
the party at or prior to the Closing.

 

(b)  The Company’s obligation to consummate the transactions contemplated hereby
are subject to satisfaction or waiver, in the discretion of the Company, of the
following conditions:

 

(i)                 the Purchase Price by wire transfer to the account
designated on the Company’s signature page to this Agreement; and

 

(ii)              the Purchaser shall have executed and delivered to the Company
this Agreement;

 



3

 

 

(iii)            All representations and warranties of the Purchaser contained
herein shall be true and correct as of the Closing Date (except for
representations and warranties that speak as of a specific date, which
representations and warranties must be correct as of such date), all necessary
consents and waivers of third parties shall have been obtained and each party
shall have performed and complied in all material respects with the covenants
and conditions required by this Agreement to be performed or complied with by
the party at or prior to the Closing; and

 

(iv)             the Purchaser shall have executed a Voting and Support
Agreement with regard to the Company’s anticipated reverse triangular merger
with Marker Therapeutics, Inc.

 

Article III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1. Representations and Warranties of the Company. Except as set forth
in the SEC Reports or under the corresponding section of the Annex I Disclosure
Schedules delivered concurrently herewith, the Company makes the following
representations and warranties as of the date hereof to the Purchaser:

 

(a)   Subsidiaries. The Company has no material direct or indirect Subsidiaries.

 

(b)   Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Company is not in
violation of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company, taken as a whole,
or (iii) adversely impair the Company’s ability to perform fully on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”).

 

(c)   Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, its Board of Directors or its stockholders. Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 



4

 

 

(d)   No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as would not have or reasonably be expected to result in a Material
Adverse Effect.

 

(e)   Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(a) any applicable Blue Sky filings, (b) such as have already been obtained or
such exemption filings as are required to be made under applicable securities
laws, and (c) such other filings as may be required following the Closing Date
under the Securities Act, the Exchange Act and corporate law.

 

(f)    Issuance of the Securities. The Shares are duly authorized and, the
Shares, when issued and paid for in accordance with the Transaction Documents,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens and shall not be subject to preemptive rights or similar rights of
stockholders. The Company has reserved from its duly authorized capital stock
the number of Shares issuable pursuant to this Agreement.

 

(g)   Capitalization. The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of the Company
(whether or not presently convertible into or exercisable or exchangeable for
shares of capital stock of the Company) is as set forth in the SEC Reports. All
outstanding shares of capital stock are duly authorized, validly issued, fully
paid and non-assessable and have been issued in compliance with all applicable
securities laws. Except as disclosed in the SEC Reports, there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Common Stock, or securities or
rights convertible or exchangeable into shares of Common Stock. Except as set
forth in the SEC Reports, there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders) and the issue and sale of the Company
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchaser) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

 



5

 

 

(h)   SEC Reports; Financial Statements.

 

(i)                 The Company has filed all reports required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) of the Exchange Act, for the two years preceding the date hereof
(or such shorter period as the Company was required by law to file such
material) (the foregoing materials, including the exhibits thereto (together
with any materials filed by the Company under the Exchange Act, whether or not
required), being collectively referred to herein as the “SEC Reports” and,
together with this Agreement and (the “Disclosure Materials”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension. True and complete
copies of the SEC Reports are available at www.sec.gov.

 

(ii)              As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

(iii)            The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP or may be
condensed or summary statements, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

(iv)             All material agreements to which the Company is a party or to
which the property or assets of the Company are subject are included as part of
or specifically identified in the SEC Reports. Other than the material contracts
listed in the SEC Reports, as otherwise provided to the Purchaser, the Company
has no material contracts. Except as set forth in the SEC Reports, the Company
is not in breach or violation of any material contract, which breach or
violation would have a Material Adverse Effect.

 



6

 

 

(i)     Absence of Material Changes. Since the date of the latest audited
financial statements included within the SEC Reports, except as disclosed in the
SEC Reports, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans and
agreements.

 

(j)     Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, or
its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.

 

(k)   Labor Relations. The Company is not involved in any material union labor
dispute nor, to the knowledge of the Company, is any such dispute threatened.
The Company believes that their relations with their employees are good. No
executive officer (as defined in Rule 501(f) of the Securities Act) has notified
the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company. The Company is in
compliance with all federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, result in a Material Adverse
Effect.

 

(l)     Compliance. Except as disclosed in the SEC Reports, the Company (i) is
not in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company or any Subsidiary under), nor has the Company received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is not in violation of any
order of any court, arbitrator or governmental body, or (iii) is not or has been
in violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in the case of clauses (i), (ii) and (iii) as
would not have or reasonably be expected to result in a Material Adverse Effect.

 



7

 

 

(m) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its current business as described in
the SEC Reports, except where the failure to possess such permits would not have
or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Material Permit.

 

(n)   Title to Assets. The Company has good and marketable title in fee simple
to all real property owned by it and good and marketable title in all personal
property owned by it, in each case free and clear of all Liens, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and Liens for the payment of federal, state or other taxes, the payment
of which is neither delinquent nor subject to penalties. To the knowledge of the
Company, any real property and facilities held under lease by the Company are
held by it under valid, subsisting and enforceable leases with which the Company
is in material compliance.

 

(o)   Patents and Trademarks. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have or reasonably be
expected to result in a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Except as disclosed in its SEC Reports, the Company has not
received a written notice that the Intellectual Property Rights used by the
Company violates or infringes the rights of any Person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.

 

(p)   Taxes. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company has filed all necessary federal, state and foreign income
and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been
asserted or threatened against the Company.

 

(q)   Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged. The Company has
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business.

 

(r)    Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, the Company has not taken any
action that would cause the Purchaser to be liable for any such fees or
commissions and the Company agrees to indemnify the Purchaser for any such fees
or commissions.

 



8

 

 

(s)    Private Placement. Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section 3.2 and assuming no unlawful
distribution of the Securities by the Purchaser, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of NASDAQ.
Neither the Company nor any Person acting on the Company’s behalf has sold or
offered to sell or solicited any offer to buy the Securities by means of any
form of general solicitation or advertising. The Company has offered the Shares
for sale only to such Persons it believes to be an accredited investor.

 

(t)     Exchange Act. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and trades on NASDAQ.

 

(u)   Disclosure. All disclosures provided to the Purchaser regarding the
Company, its business and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, furnished by or on behalf of the Company
are true and correct and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, prospects, operations or
condition (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.

 

Purchaser acknowledges and agrees that the Company does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.1.

 

Section 3.2 Representations and Warranties of the Purchaser. The Purchaser
represents and warrants as of the date hereof to the Company as follows:

 

(a) Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by the Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate or similar
action on the part of the Purchaser. Each Transaction Document to which it is a
party has been duly executed by the Purchaser, and when delivered by the
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 



9

 

 

(b) Purchase for Own Account. The Purchaser is acquiring the Shares as principal
for its own account and not with a view to or for distributing or reselling such
Shares or any part thereof, without prejudice, however, to Purchaser’s right,
subject to the provisions of this Agreement, at all times to sell or otherwise
dispose of all or any part of such Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws. The
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business. Purchaser does not have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Shares.

 

(c) Purchaser Status. At the time the Purchaser was offered the Shares, it was,
and at the date hereof it is an “accredited investor” as defined in Rule 501(a)
under the Securities Act. The Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.

 

(d) Experience of Purchaser. The Purchaser has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Securities,
and has so evaluated the merits and risks of such investment. The Purchaser is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment.

 

(e) Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

 

(f) Information. The Purchaser and its advisors, if any, have had access to all
materials relating to the business, finances and operations of the Company
including, without limitation, the Company’s most recent SEC Reports, that have
been requested by the Purchaser or its advisors, if any. The Purchaser has been
afforded the opportunity to ask questions of the Company and receive answers
from the Company. The Purchaser has requested, received and considered all
information it deems relevant to make an informed decision to purchase the
Securities. The Purchaser acknowledges and understands that its investment in
the Securities involves a significant degree of risk.

 

(g) Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities or an investment
therein.

 

(h) Residency. The Purchaser is a resident of (or, if an entity, has its
principal place of business in) the jurisdiction set forth by the Purchaser’s
name on the signature of this Agreement.

 



10

 

 

(i) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Purchaser to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, the Purchaser has not taken any
action that would cause the Company or any other Purchaser to be liable for any
such fees or commissions and each Purchaser agrees to indemnify the Company and
each other Purchaser for any such fees or commissions.

 

(j) Short Sales. The Purchaser has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with the Purchaser,
executed any Short Sales or granted any option for the purchase of or entered
into any hedging or similar transaction with the same economic effect as a Short
Sale, in the securities of the Company since the time period beginning two weeks
prior to the time that the Purchaser was first contacted regarding an investment
in the Company (“Discussion Time”) through the date hereof. During such period,
neither Purchaser nor any Person acting on behalf of or pursuant to any
understanding with Purchaser, has taken, directly or indirectly, any actions to
trade in the Company’s Securities that might reasonably be expected to cause or
result, under the Securities Act or Exchange Act, or otherwise, or that has
constituted, stabilization or manipulation of the price of the Common Stock.
Additionally, Purchaser is familiar with and agrees to comply with Regulation M
under the Exchange Act.

 

(k) No General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or other media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or advertisement.

 

(l) Confidentiality. Other than to other Persons party to this Agreement, the
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).

 

The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

 

Article IV
OTHER AGREEMENTS OF THE PARTIES

 

Section 4.1 Transfer Restrictions.

 

(a)   The Securities may only be disposed of pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with any applicable state securities laws. The Securities shall
contain a restrictive legend in the following forms:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 



11

 

 

(b)   The Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
expressly predicated upon the Purchaser’s covenant and agreement in this Section
4.1(b) that the Purchaser shall in all cases sell or otherwise transfer the
Securities pursuant to: (i) an effective registration statement under the
Securities Act, in full compliance with all prospectus delivery requirements
under the Securities Act and in accordance with the plan of distribution
described in the prospectus delivered by Purchaser, or (ii) an available
exemption from registration under the Securities Act.

 

Section 4.2 Trading Market of Common Stock. The Company hereby agrees to use its
reasonable efforts to maintain the eligibility for trading of the Common Stock
on the Trading Market. The Company further agrees, if the Company applies to
have the Common Stock traded on any other trading market, it will include in
such application the Shares, and will take such other action as is necessary or
desirable in the opinion of the Purchaser to cause the Shares to be listed on
such other trading market as promptly as possible. The Company will take all
action reasonably necessary to continue the listing and trading of its Common
Stock on a trading market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the trading
market.

 

Section 4.3 Sales by Purchaser; Former Shell Company. The Purchaser covenants to
sell any Securities sold by it in compliance with applicable prospectus delivery
requirements, if any, or otherwise in compliance with the requirements for an
exemption from registration under the Securities Act. The Purchaser will not
make any sale, transfer or other disposition of the Securities in violation of
federal or state securities laws. Purchaser understands that until July 15,
2002, the Company was a “shell company” as defined in Rule 12b-2 under the
Exchange Act and as result is considered a former shell company. As a result of
the Company’s status as a former shell company, the Purchaser acknowledges that
the restrictive legends on certificates for the Common Stock cannot be removed
except in connection with an actual sale meeting the requirements of Rule 144 or
pursuant to an effective registration statement.

  

Article V
MISCELLANEOUS

 

Section 5.1. Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the Securities and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 



12

 

 

Section 5.2. Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Purchaser or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

Section 5.3. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser; provided, however, that no
consent shall be required in connection with a merger, consolidation or sale of
substantially all of the Company’s assets. Any Purchaser may assign any or all
of its rights under this Agreement to any Person in connection with the transfer
of the Securities, provided such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions hereof that apply to
the “Purchaser”.

 

Section 5.4. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

Section 5.5. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof.

 

Section 5.6. Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or other electronic transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and affect as if such facsimile
or other electronically transmitted signature page were an original thereof.

 

Section 5.7. Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 5.8. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

 



13

 

 

Section 5.9. Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares.

 

Section 5.10. Replacement of Shares. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

AND SIGNATURE PAGES FOLLOW]

 

14

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

COMPANY

 

TAPIMMUNE, INC.

 

 

By:/s/Peter Hoang

Name: Peter Hoang

Title: President and Chief Executive Officer

 

Wire Instructions:

 

DOMESTIC WIRE

 

ABA   Bank Name   Bank Address   Beneficiary Account Number (BNF)   Beneficiary
Account Name  

 

FOREIGN WIRE

 

ABA   Bank Name   Bank Address   Beneficiary Account Number (BNF)   Beneficiary
Account Name   SWIFT Code  

 

[Purchaser Signature Page to Common Stock Purchase Agreement]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

PURCHASER:

 

EASTERN CAPITAL LIMITED

 

 

By: /s/ Sharon M. Cornwell

Name: Sharon M. Cornwell

Title: Director

 

Email Address of Purchaser: Sharon.Cornwell@dartmgmt.com

 

Address for Notice of Purchaser:   Eastern Capital Limited   10 Market St. #773
  Camana Bay   Grand Cayman   Cayman Islands KY1-9006



 

 

Address for Delivery of Shares for Purchaser (if not same as above):

 



Address for Notice of Purchaser:   _______________________________  
_______________________________   _______________________________

 

Total Purchase Price: $3,120,000

Number of Shares: 1,300,000

 



[Purchaser Signature Page to Common Stock Purchase Agreement]

 



 

Annex I

 

 

(Disclosure Schedules)

 

 

 





 